Citation Nr: 0719754	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  95-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) of the left elbow Muscle Group (MG) V 
with traumatic arthritis, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for limitation of 
motion of left shoulder secondary to GSW of the left elbow, 
currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for left ulnar 
nerve entrapment, residual of GSW of the left arm, currently 
rated as 10 percent disabling.

4.  Entitlement to an effective date earlier than September 
15, 1993 for the grant of service connection and a 
compensable evaluation for residuals of a GSW of the left 
shoulder MG VI.

5.  Entitlement to an effective date earlier than September 
15, 1993 for the grant of service connection and a 
compensable evaluation for left ulnar nerve impairment.

6.  Entitlement to an effective date earlier than September 
15, 1993 for the grant of service connection and a 
compensable evaluation for a residual scar of a GSW of the 
left arm.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
His military occupational specialty was light weapons 
infantryman.  He was awarded the Combat Infantryman Badge 
(CIB) for combat service in Vietnam.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from August 
1994.

In April 1997 the veteran attended a hearing before a 
Veterans Law Judge in Washington, D.C.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.  

This case was previously remanded by the Board in May 1997 
and March 2001 for additional development of the evidence and 
consideration of Veterans Claims Assistance Act of 2000 
(VCAA).

The record shows that the veteran was offered a new hearing 
before the Board since the Veterans Law Judge at the April 
1997 hearing in Washington, D.C. no longer worked at the 
Board.  

The veteran attended a hearing in December 2001 before a 
Veterans Law Judge sitting at the RO in New Orleans, 
Louisiana.

In March 2002, the Board prepared a development memorandum.  

In April 2002, the Board granted service connection for a 
psychiatric disability, claimed as post-traumatic stress 
disorder (PTSD), which is a full grant of the benefits 
sought.  See AB v. Brown, 6 Vet. App. 35 (1993). (In April 
2002, the RO assigned a 50 percent evaluation for service-
connected psychiatric disability.)   The Board undertook 
additional development on the remaining issues noted on the 
title page.   

Because the Veterans' Law Judge who conducted the December 
2001 Travel Board hearing at the RO was no longer employed by 
the Board, the veteran was offered a new hearing, which he 
declined in May 2003.

In July 2003, the Board remanded the claim for further 
development.  In a January 2005 rating decision, the RO 
granted a TDIU, which is also a full grant of the benefits 
sought.  See AB, supra. 

The issues of entitlement to earlier effective dates are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran is right-hand dominant and his service-
connected residuals of GSW to the left elbow is manifested by 
traumatic arthritis,  pain, tenderness, and no more than 
severe impairment of Muscle Group V.

2.  The veteran's service-connected left shoulder disability 
is manifested by chronic adhesive capsulitis, limited motion, 
and no muscle damage.  There is no objective evidence of 
limitation of left shoulder motion to 25 degrees from the 
side, and no x-ray evidence of arthritis of the left 
shoulder.  

3.  There is evidence of mild weakness of the left (minor) 
hand grip, pronation and supination of the left forearm, and 
abductor digit minimi, as well as decreased pinprick of the 
left thumb, left hypothenar eminence, but no objective 
evidence of incomplete moderate paralysis of the median nerve 
of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a GSW to the left elbow, Muscle Group V, 
with traumatic arthritis, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.16, 4.55, 
4.56, 4.73, Diagnostic Code 5305 (effective prior to and on 
July 3, 1997).  

2.  The criteria for an evaluation in excess of 20 percent 
left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.16, 4.21a, 
4.55, 4.56, 4.71a, 4.73, Diagnostic Codes 5200-5202 (2006); 
Diagnostic Code 5305 (effective prior to and on July 3, 
1997).

3.  The criteria for an evaluation in excess of 10 percent 
for left ulnar nerve impairment are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.69, 4.118, Code 7804, 4.124a, Diagnostic 
Code 8516 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2006), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2006), provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in April 2001, July 
2002, and August 2003.  Collectively, these letters 
essentially informed the veteran to submit any pertinent 
evidence he has in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
increased rating claims listed on the title page has been 
obtained.  The claims folder contains service medical and 
personnel records, hearing transcripts, copies of 
photographs, records from the Social Security Administration, 
and post-service medical records from the VA Medical Centers 
in Alexandria and New Orleans, the VA Community Based 
Outpatient Clinic in Jennings, and private medical evidence 
from various medical providers.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's increased 
rating claims, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).


II.  Legal Criteria 

During the pendency of this appeal, the regulatory provisions 
regarding the evaluation of muscle disabilities were revised.  
The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule. VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the old and new regulations, the factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups are located at 38 
C.F.R. § 4.56.  The revised version of 38 C.F.R. § 4.56 
eliminates the requirement for evidence of unemployability, 
if present, which was used to show that the residuals of the 
veteran's muscle injury were productive of moderately severe 
or severe impairment.  38 C.F.R. § 4.56 (c) (now 38 C.F.R. § 
4.56(d)(3)(ii)).  The new regulations also eliminate the 
requirement that the objective findings associated with 
moderately severe muscle injury include a large entry wound 
scar.  38 C.F.R. § 4.56(c) (now 38 C.F.R. § 4.56(d)(3)(iii)).  
Otherwise the old and new provisions of 38 C.F.R. § 4.56 are 
essentially the same, and any changes are non-substantive.

Under the rating criteria in effect prior to July 3, 1997, 
four grades of severity of disabilities due to muscle 
injuries are recognized for rating purposes: slight, 
moderate, moderately severe and severe.  The type of 
disability pictures are based on the cardinal symptoms of 
muscle disability (weakness, fatigue-pain, uncertainty of 
movement) and on the objective evidence of muscle damage and 
the cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue and impairment of coordination).  
38 C.F.R. § 4.54 (1996).  

Under the former regulations, moderate muscle disabilities 
were defined as through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree and show an absence of explosive 
effects of high velocity missile and of residuals of 
debridement or of prolonged infection.  The associated 
objective findings for a moderate muscle disability are an 
entrance and (if present) exit scars that are linear or 
relatively small and so situated as to indicate relatively 
short track of missile through muscle tissue; signs of 
moderate loss of deep fascia, or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1996)

Moderately severe muscle disability was defined as through 
and through or deep penetrating wound by high velocity 
missile of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  The associated 
objective findings for a moderately severe muscle disability 
are entrance and (if present) exit scars relatively large and 
so situated as to indicate track of missile through important 
muscle groups; indications on palpitation of moderate loss of 
deep fascia, or moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles compared 
with sound side; tests of strength and endurance of muscle 
groups involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c) (1996).

Under the former regulations, severe muscle disability was 
described as through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The 
associated objective findings for a severe muscle loss 
include extensive ragged, depressed, and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in track of missile; moderate or extensive loss of deep 
fascia; strength tests show positive evidence of severe 
impairment of function; and atrophy of muscle groups not 
included in the track of the missile.  38 C.F.R. § 4.56(d) 
(1996).

Under current law, moderate muscle disabilities are defined 
as injuries with a through and through or deep penetrating 
would of short track, residuals of debridement, or prolonged 
infection, and objective findings including entrance and (if 
present) exit scars, some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2006).

Moderately severe muscle disabilities are injuries with a 
through and through or deep penetrating wound with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, and objective findings including 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpitation of loss of deep fascia, muscle substance or 
normal firm resistance of muscles compared with sound side, 
and when tests of strength and endurance compared with the 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3) (2006).

Severe disability is described as through and through or deep 
penetrating wounds, or with shattering bone fracture or 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  Severe injuries require extended 
hospitalization.  Consistent complaint of cardinal signs and 
symptoms are related and the inability to keep up with work 
requirements are considered evidence of severe muscle injury.  
38 C.F.R. § 4.56(d)(4) (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

a.  Left Elbow

Service medical records show that, in May 1969, the veteran 
sustained a gunshot wound to the left elbow.  He is right-
hand dominant.  He was hospitalized and treated 
conservatively from May to September of that same year.  A 
fracture of the left humerus, secondary to a gunshot wound 
was diagnosed.  In a December 1970 rating decision, the RO 
assigned a 20 percent disability evaluation for GSW of the 
left elbow with traumatic arthritis.  Although a rating 
decision in August 1987 reduced the evaluation to 10 percent, 
a Board decision in September 1988 determined that a 20 
percent disability evaluation was warranted; an October 1988 
rating decision implemented the Board's decision with the 
effective date from May 14, 1970.

On March 1994 VA "joints" examination, the veteran's left 
elbow range of motion was normal, with tenderness on extreme 
motion, except for extension limited to 135 degrees.  
Diagnosis was status-post GSW of left elbow with post 
traumatic arthritis.  

On July 1997 VA examination, left elbow motion was from 20 to 
140 degrees with some pain.  X-rays showed arthritic changes 
with metallic foreign bodies.   Diagnosis was "considerable 
pain and disability of the left elbow with traumatic 
arthritis."  

In a December 1997 rating decision, the evaluation for GSW to 
the left elbow was increased to 30 percent, effective 
September 15, 1993, pursuant to Diagnostic Codes 5010-5305.  
The veteran asserts that his elbow disability is more severe 
than contemplated by the current 30 percent evaluation.  

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  According to Diagnostic Code 
5003, the diagnostic code which rates impairment resulting 
from degenerative arthritis, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

Diagnostic Code 5305 pertains to Muscle Group V, which 
relates to the damage of the flexor muscles of the elbow, 
consisting of the biceps, brachialis, and brachioradialis, 
and performs the function of supination and flexion of the 
elbow.  An injury to Muscle Group V of the non-dominant upper 
extremity productive of severe disability is rated 30 
percent.  38 C.F.R. § 4.73, Code 5305.  

On March 2004 VA examination, the veteran's left elbow 
flexion was to 135 degrees; extension was to 35 degrees; 
pronation was to 80 degrees; and supination was to 70 
degrees.  The left elbow was very tender medially and 
posteriorly.  The veteran could not extend his elbow 
completely, therefore the examiner noted that it was 
difficult to check if extreme extension or pronation would 
cause radial nerve symptomatology.  There was a 17 cm. scar 
from the left elbow laterally across the radiohumeral joint 
and posteriorly; it was adherent to the underlying skin, but 
there was no associated redness, heat, or swelling.  
Diagnosis was left elbow GSW with involvement of the elbow 
with limited motion to 135 degrees flexion and 35 degrees 
extension with local pain, numbness, and fatigue.  

The Board notes that the currently assigned 30 percent 
evaluation is the maximum schedular evaluation allowable 
under Diagnostic Code 5305 for a non-dominant upper 
extremity.  Thus, the assignment of an evaluation in excess 
of 30 percent requires evidence of ankylosis of a joint of 
the left upper extremity, flexion of the left forearm to 45 
degrees, limitation of extension of the left forearm to 110 
degrees,  flail joint of the non-dominant elbow, or fibrous 
union of the humerus.  However, these findings have not been 
shown by the objective evidence of record.  38 C.F.R. § 
4.71a, Diagnostic Codes 5205, 5206, 5207, 5209.  Accordingly, 
the Board finds that an evaluation in excess of 30 percent 
for the veteran's service-connected residuals of a GSW wound 
to the left elbow is not warranted.  

The veteran is in receipt of a 10 percent evaluation for a 17 
cm. scar on the left elbow which is adherent to the skin.  
Such issue is not currently in appellate status, 
nevertheless, the evidence does not show that such scar is 
disfiguring and/or results in limitation of function or 
motion.  




b.  Left Shoulder

In an August 1994 rating decision, the RO granted service 
connection for left shoulder strain as a disability directly 
due to and proximately the result of a service-connected 
disability.  A noncompensable evaluation was assigned under 
diagnostic Codes 5299-5202, effective September 15, 1993.

A hearing officer, in a March 1996 rating decision, 
determined that the condition previously rated as muscle 
strain of the left shoulder was more properly described as 
residuals of gunshot wound involving muscle group VI, and 
assigned a 20 percent evaluation pursuant to Diagnostic Code 
5306, effective September 15, 1993.

Diagnostic Code 5306 provides a 20 percent disability 
evaluation for moderately severe impairment of Muscle Group 
VI for the non-dominant arm.  38 C.F.R. § 4.73, Diagnostic 
Code 5306.

Based on the evidence of record, the veteran's service-
connected left shoulder disability does not warrant an 
evaluation in excess of 20 percent disabling under Diagnostic 
Code 5306.  As noted above, for a muscle injury to be rated 
as severe, it must be the result of a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture.  The Board points out 
that the veteran's shoulder disability developed secondary to 
his left elbow fracture.  The veteran did not sustain a 
gunshot wound to the left shoulder and there is no muscle 
damage to that joint.  There is no evidence that the 
veteran's left shoulder was fractured or shattered with 
extensive debridement, prolonged infection, sloughing of soft 
parts, or intermuscular binding and scarring.  Accordingly, 
an evaluation in excess of 20 percent disabling based on any 
muscle damage under Diagnostic Code 5306 for the veteran's 
service-connected left shoulder disorder is not warranted.

Given the lack of muscle damage to the left shoulder, the 
Board finds that the limitation of motion Diagnostic Codes 
are more appropriate when rating the 


veteran's left shoulder disability.  Under Diagnostic Code 
5201, a higher evaluation of 30 percent evaluation is 
warranted when the minor shoulder exhibits limitation of 
motion to 25 degrees from the side.  38 C.F.R. 4.71a, 
Diagnostic Code 5201 (2006).  Higher ratings would also be 
appropriate if ankylosis of the scapulohumeral articulation, 
or impairment of the humerus were shown.  38 C.F.R. 4.71a, 
Diagnostic Codes 5200, 5202 (2006).

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.

On review, the Board finds that a higher evaluation for left 
shoulder disability is also not warranted based on limitation 
of motion, as the objective evidence fails to show that the 
veteran's left arm motion is limited to 25 degrees from the 
side.  On July 1997 and March 2004 VA "joints" examination, 
the veteran's left arm abduction was only limited to 90 
degrees.  There was also no evidence of ankylosis of the left 
shoulder joint.  Thus, Diagnostic Codes 5200 and 5202 do not 
provide for an evaluation in excess of 20 percent for the 
veteran's left shoulder disability.    

There is also no evidence that the veteran's left shoulder 
disability causes functional loss, as described in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40, 4.45 
(2006).  While there was pain on motion on July 1997 VA 
examination, there is no indication of painful left shoulder 
motion in the current medical evidence, to include a March 
2004 VA examination report.  Thus, the Board concludes that 
the 20 percent evaluation currently assigned reflects the 
extent of pain and the related functional impairment that the 
veteran experiences in his left shoulder.  See DeLuca, supra; 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006). 


c.  Left Ulnar Nerve

On November 1995 VA examination, the examiner noted the 
possibility of left ulnar nerve involvement, secondary to GSW 
to the left elbow.  

In a March 1996 decision, a hearing officer granted service 
connection for left ulnar nerve involvement, secondary to GSW 
of the left arm, and assigned a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8516, 
effective September 15, 1993.  The 10 percent evaluation has 
continued to the present.  

Diagnostic Code 8516 provides for a 10 percent evaluation for 
incomplete mild paralysis of the minor extremity, a 20 
percent evaluation for incomplete moderate paralysis of the 
median nerve of the minor extremity, and a 30 percent 
evaluation for incomplete severe paralysis of the minor 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2006).
 
The record reflects that the veteran underwent a VA neurology 
examination in February 2004, and a March 2004 addendum is of 
record.  The veteran complained of a burning pain on the 
dorsum of his left hand between the index and middle fingers.  
He also reported pain, tingling, and numbness in all fingers 
of the left hand.  After examination, the examiner determined 
that the veteran had incomplete paralysis of the left ulnar 
nerve, which affects his left upper extremity with weakness 
of the left hand, as well as atrophy of the left dorsal 
interosseus, and sensory changes.  Considering these 
findings, the examiner indicated that the veteran was 
employable, albeit with certain restrictions pertaining to 
his left upper extremity.

On February 2005 VA neurology examination, the veteran 
reported tingling and numbness in the left wrist and left 
hand.  Motor examination revealed that the veteran's left 
bicep and brachioradialis had strength of 5/5, and 4/5 in the 
tricep.  He was not able to extend his left elbow joint 
fully.  Strength in the left deltoid was 4+/5, and 4/5 in the 
wrist extensors.  There was mild weakness of the left hand 
grip, pronation and supination of the left forearm, and 
abductor digit minimi.  Other finger flexors and extensors 
had good strength.  Thumb movement was also good.  Deep 
tendon reflexes were not obtainable in the upper extremities.  
Sensory examination was remarkable for decreased pinprick of 
the left thumb, left hypothenar eminence.  Diagnosis was 
diabetic peripheral neuropathy and left ulnar nerve lesion.  

On review, the Board finds that an evaluation in excess of 10 
percent for the veteran's ulnar nerve impairment in the left 
elbow is not warranted because his symptoms are not found to 
be moderate.  38 C.F.R. § 4.124a, Diagnostic Code 8616 
(2006).  In this regard, the objective evidence of record 
reflects that the veteran's ulnar nerve impairment is no more 
than mild.  The February 2005 VA examiner specifically noted 
that the veteran has mild weakness of left hand grip, as well 
as weakness of pronation and supination of the left forearm.  

As the preponderance of the evidence is against the veteran's 
increased evaluation claims, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a GSW of the left elbow, (MG) V, with traumatic 
arthritis, is denied.

Entitlement to an evaluation in excess of 20 percent for left 
shoulder disability is denied.

Entitlement to an evaluation in excess of 10 percent for left 
ulnar nerve impairment is denied.


REMAND

The veteran also asserts that he is entitled to an effective 
date earlier than September 15, 1993 for the grant of service 
connection and a compensable evaluation for residuals of a 
GSW of the left shoulder MG VI; entitlement to an effective 
date earlier than September 15, 1993 for the grant of service 
connection and a compensable evaluation for left ulnar nerve 
entrapment; and entitlement to an effective date earlier than 
September 15, 1993 for the grant of service connection and a 
compensable evaluation for a residual scar of a GSW of the 
left arm.

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  

In the present appeal, the record contains April 2001, July 
2002, and August 2003 VCAA letters, however such letters do 
not provide notice of the type of evidence necessary to 
establish earlier effective dates for the grant of service 
connection and increased ratings.  Thus, on remand, proper 
notice is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran about effective dates 
for the award of benefits, and also includes an explanation 
as to the type of evidence that is needed to establish an 
earlier effective date.  Such notice must be provided prior 
to the adjudication of the earlier effective date issues.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  

Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to establish 
entitlement to an effective date earlier 
than September 15, 1993 for the grant of 
service connection and a compensable 
evaluation for residuals of a GSW of the 
left shoulder MG VI; entitlement to an 
effective date earlier than September 15, 
1993 for the grant of service connection 
and a compensable evaluation for left 
ulnar nerve impairment; and entitlement 
to an effective date earlier than 
September 15, 1993 for the grant of 
service connection and a compensable 
evaluation for a residual scar of a GSW 
of the left arm.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Following the completion of the 
development requested above, the earlier 
effective date claims currently on appeal 
should be readjudicated by the RO.  If 
the benefits sought on appeal are not 
awarded, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


